      Fill in this information to identify the case:

                   Santa Clarita, LLC
      Debtor name __________________________________________________________________
                                                                                 Arizona
      United States Bankruptcy Court for the: ______________________ District of _________

      Case number (If known):    2:20-bk-12402-MCW
                                _________________________
                                                                              (State)
                                                                                                                                           Check if this is an
                                                                                                                                               amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                   12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete          Name, telephone number, and      Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code    email address of creditor        (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                            contact                          debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                             professional          unliquidated,   total claim amount and deduction for value of
                                                                             services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                             government
                                                                             contracts)
                                                                                                                   Total claim, if    Deduction for       Unsecured
                                                                                                                   partially          value of            claim
                                                                                                                   secured            collateral or
                                                                                                                                      setoff

1    Foley Bezek Behle Curtis LLP          (805) 962-9455                    Professional Disputed                                                       $500,000
     15 W. Carrillo St.
     Camarillo, CA 93010
                                                                             Services

2    Kimley Horn                           (619) 744-0142                    Professional                                                                $20,000
     7740 N. 16th Street, #300
                                                                             Services
     Phoenix, AZ 85020

3    Loeb & Loeb                           (310) 282-2099                    Professional                                                                $20,000
     10100 Santa Monica Blvd., #2200
     Los Angeles, CA 90067                                                   Services

4    Steve Miers                           (402) 730-6000                    loan                                                                        $300,000
     6000 South 56th Street
     Lincoln, NE 68516

5




6




7




8




            Case 2:20-bk-12402-MCW
    Official Form 204
                                               Doc 23 Filed 11/25/20 Entered 11/25/20 11:44:24
                       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims
                                                                                                                                                  Desc page 1
                                               Main Document              Page 1 of 2
    Debtor
                  Santa Clarita, LLC
                 _______________________________________________________                       Case number
                                                                                                                   2:20-bk-12402-MCW
                                                                                                             (if known)_____________________________________
                 Name




     Name of creditor and complete         Name, telephone number, and   Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code   email address of creditor     (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                           contact                       debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                         professional           unliquidated,   total claim amount and deduction for value of
                                                                         services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                         government
                                                                         contracts)
                                                                                                                Total claim, if    Deduction for       Unsecured
                                                                                                                partially          value of            claim
                                                                                                                secured            collateral or
                                                                                                                                   setoff

9




10




11




12




13




14




15




16




17




18




19




20




             Case 2:20-bk-12402-MCW
    Official Form 204
                                              Doc 23 Filed 11/25/20 Entered 11/25/20 11:44:24
                         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims
                                                                                                                                               Desc         page 2
                                              Main Document               Page 2 of 2
